DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2018/0034524 (Pao, et al).
Pao, et al disclose an overheating protection method for user equipment (figure 6A, #UE), applied to a base station (#M Node, paragraphs 74, 75, 77, etc.).  

    PNG
    media_image1.png
    341
    500
    media_image1.png
    Greyscale

The method comprising receiving a first signaling sent by the user equipment (#UE, #S602, figure 7, #S702) the first signaling carrying indication information indicating that the user equipment (#UE) has a capability of reporting a temporary capability of the user equipment (#UE, paragraphs 82 and 85).  When the base station (#M Node) supports an overheating solving capability for the user equipment (#UE), generating a second signaling, the second signaling carrying indication information indicating the user equipment (#UE) to report the temporary capability of the user equipment (#UE) when the user equipment (#UE) is overheated and sending the second signaling (#S707, paragraphs 50-51, 85).


    PNG
    media_image2.png
    344
    391
    media_image2.png
    Greyscale

Regarding claim 24 and 26, note claim 12 in Pao, et al.  It is inherent that there is some memory having instructions stored to be executed by a processor.

    PNG
    media_image3.png
    372
    499
    media_image3.png
    Greyscale

The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

    PNG
    media_image4.png
    361
    356
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2018/0034524 (Pao, et al) in view of United States Patent Application Publication 2012/0113971 (Giaretta, et al).
Pao, et al discloses an overheating protection method for user equipment (figure 6A, #UE).  The method comprising sending a first signaling to a base station (#M Node), the first signaling carrying indication information indicating that the user equipment (#UE) has a capability of reporting a temporary capability of the user equipment (#UE, paragraphs 74, 75, 77).  Monitoring whether the base station (#M Node) returns a second signaling in response to the first signaling and based on the monitoring result, determining whether the base station (#M Node) has an overheating solving capability for the user equipment (#UE, paragraphs 50-51, 82, 86-89, etc.)  Pao, et al does not disclose returns a second signaling in response to the first signaling within a preset time period.  Giaretta, et al teaches the use of a second signaling in response to the first signaling within a preset time period for the purpose not to have the user equipment wait forever for a response from the base station.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of a second signaling in response to the first signaling within a preset time Giaretta, et al, in the overheating protection method of Pao, et al in order for the user equipment not wait too long for a response from the base station and to do other options.
Regarding claim 12, note claim 12 in Pao, et al and paragraphs 119 to 120 in Giaretta, et al.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Allowable Subject Matter
Claims 2-6, 8-11, and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed June 17, 2021 have been fully considered but they are not persuasive. 
Anticipatory reference need not duplicate, word for word, what is in claims; anticipation can occur when claimed limitation is "inherent" or otherwise implicit in relevant reference (Standard Havens Products Incorporated v. Gencor Industries Incorporated, 21 USPQ2d 1321).  “...a reference can anticipate a claim even if it ‘d[oes] not expressly spell out’ all of the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination.” Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, (Fed. Cir. 2015).  Thus, “a reference may still anticipate if that reference teaches that the disclosed components or functionalities may be combined and one of skill in the art would be able to implement the combination.”  This was an anticipation, without resort to obviousness, because the reference sufficiently disclosed making the combination, though not expressed a single embodiment or example, Blue Calypso, LLC v. Groupon, Inc. (Fed. Cir. Mar. 1, 2016).  During examination before the Patent and Trademark Office, claims must be given their broadest reasonable interpretation and limitations from the specification may not be imputed to the claims (Ex parte Akamatsu, 22 USPQ2d, 1918; In re Zletz, 13 USPQ2d 1320, In re Priest, 199 USPQ 11). in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. ofSci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted) (internal quotation marks omitted). Additionally, "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004). In response to Applicant's argument, the law of anticipation requires that a distinction be made between the invention described or taught and the invention claimed.  It does not require that the reference "teach" what the subject patent teaches.  Assuming that a reference is properly "prior art," it is only necessary that the claims under consideration "read on" something disclosed in the reference, i.e., all limitations of the claim are found in the reference, or "fully met" by it.  It was held in In re Donohue, 226 USPQ 619, that, "It is well settled that prior art under 35 USC §102(b) must sufficiently describe the claimed invention to have placed the public in possession of it...Such possession is effected if one of ordinary skill in the art could have combine the description of the invention with his own knowledge to make the claimed invention."  Clear inference to the artisan must be considered, In re Preda, 159 USPQ 342.  A prior art reference must be considered together with the knowledge of one of ordinary skill in the pertinent art, In re Samour, 197 USPQ 1. During patent examination, the pending claims must be “given the broadest reasonable interpretation consistent with the specification.” Claim term is not limited to single embodiment disclosed in specification, since number of embodiments disclosed does not determine meaning of the claim term, and applicant cannot overcome "heavy presumption" that term takes on its ordinary meaning simply by pointing to preferred embodiment (Teleflex Inc. v. Ficosa North America Corp., CA FC, 6/21/02, 63 USPQ2d 1374).  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA1969). “Arguments that the alleged anticipatory prior art is nonanalogous art’ or teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not germane’ to a rejection under section 102.” Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference “teaches away” from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir.1998).
Pao, et al discloses generating a second signaling, the second signaling carrying indication information indicating the user equipment to report the temporary capability of the user equipment when the user equipment is overheated and sending the second signaling.
As shown in figure 7, the triggering event (#701) can be caused “the user equipment is overheated.”  Pao, et al states, “[0074] For example, busy medium may also means hardware resource busy or hardware problems/issues (e.g., WLAN resource busy, shared baseband processor or antenna, etc.). WLAN resource busy may mean that hardware resource (e.g., WLAN module) performs background scanning or unknown WLAN activity, which is processed by operating system. WLAN module is occupied by other means temporarily for few seconds (e.g., TX/RX occupancy/duration or unknown period), so that the communication with WLAN may not be possible or unavailable temporarily. WLAN resource busy may mean that a micro transaction is executed in AP switch. The wireless connection of WLAN may be lost for a short period. WLAN resource busy may also mean that a UE is configured with LAA operation while RF module or baseband processor is shared with WLAN (e.g., operating on the same or different frequency), so that the communication with WLAN may not be possible or unavailable temporarily, or LAA operation may not be possible or unavailable temporarily. Or, the simultaneous operation (e.g., limited buffer size, processing delay, hardware overheating.) may degrade the performance (e.g., unsatisfied QoS.). Hardware collision may cause the communication unavailable temporarily. Data transmission or reception may be suspended or stopped. For example, UE may not perform measurement, may discard measurement report, or may not report measurement results for the corresponding RAT or the related RATs. Measurement requirement (e.g., radio resource management, channel state information, etc.) may not be met for the affected frequency or component carrier if a hardware problem indication is triggered. Radio link monitoring may be suspended. eNB may be aware that measurement operation for the corresponding RAT is suspended due to the event of busy medium (e.g., hardware problem). eNB may disable or de-activate the corresponding RAT or the related RATs, and then may re-configure UE for S node wireless connection or operation. The RAT may be LTE, WLAN, NR, etc.”
And, “[0075] For example, UE may evaluate a WLAN wireless connection to all WLANs inside an AP list whether or not the wireless connection to WLAN becomes temporarily unavailable. The triggering event `Preference Direction` could be determined based on a change of preference direction. For example, assuming that `0` stands for preferring "LTE" and `1` stands for preferring "WLAN", the `Preference Direction` event could be triggered if a UE reports `0` is preferred over the current direction of `1` or `1` is preferred over the current direction of `0`. For example, a bit steam may be used for RAT preference. Two bits denotes for LTE and WLAN. "11" denotes for a preference for LTE and WLAN. "01" denotes for a preference for WLAN, not LTE. "10" denotes for a preference for LTE, not WLAN. For another example, QoS is not satisfied so that a bear (e.g., bearer ID) should be re-mapping (e.g., the bearer should not be offloaded to WLAN) (e.g., the change of bearer type--split bearer or non-split bearer). UE may show the preference for which wireless connection. The preference direction may cause the eNB or a related entity (e.g., the core network) to re-configure or to re-allocate a bearer (or a mapping flow) with a modification (e.g., updated mapping relation, QoS parameter/information, etc.). QoS information may include allocation and retention priority (ARP), Guaranteed Flow Bit Rate (GFBR)--UL and DL, Maximum Flow Bit Rate (MFBR)--UL and DL, 5G QoS characteristics--Resource Type (GBR or Non-GBR); Priority level; Packet Delay Budget; Packet Error Rate, Notification control (indicates whether notification to core network should be made if the QoS targets cannot be fulfilled for a GBR QoS flow during the lifetime of the QoS flow), etc. (e.g., the mapping relation--the mapping of flow and bearer). For example, hardware overheating (e.g., simultaneous operating on multiple RAT, high data rate transmission and reception, high processor speed, etc.) may cause CPU throttling, under-clocking, thermal-throttling, processor speed throttling, processing delay, etc. The wireless connection of WLAN may be suspended or unavailable temporarily. Consequently, QoS (e.g., bit error rate) or QoE may not be satisfied. The preference direction indication may show a preference to use either one RAT, not simultaneousness. For another example, a UE may express "busy medium" previously (e.g., WLAN resource), after a while (e.g., seconds), WLAN is available again. UE may show a preference for WLAN or for multiple RATs. So that, data transmission and reception may be resumed or re-stared.”
And, “[0077] Therefore, the operation of comparison is to evaluate the measured output in percentage with a threshold in percentage. For example, the eNB may configure a threshold of average buffer delay, e.g., 150 ms. The UE will be triggered for feedback information if the average buffer delay (e.g., 300 ms) is over the threshold (i.e., 150 ms). For example, traffic congestion may be resulted from WLAN resource or hardware problem, e.g., overheating, hardware sharing, operating system occupancy, processing delay, etc. The cause (e.g., hardware issues) may be included in the indication of events (e.g., traffic congestion). The indication may imply that measurement results in UE may not be available. UE feedback may include affected RATs. eNB may allow UE not to measure, or may configure UE not to measure affected RATs or frequency.”
And, “[0103] The triggering event indicator may also indicate `high interference`, `busy medium`, `WLAN busy medium`, `bad channel condition`, `high error rate`, or other settings (e.g., QoS/QoE dissatisfaction, hardware issues/problems, hardware sharing, hardware overheating, performance increase/decrease, etc.) in the following embodiments.”

    PNG
    media_image1.png
    341
    500
    media_image1.png
    Greyscale

“[0050] The second configuration would provide further instruction as for how the UE would conduct uplink transmissions.”
“[0051] In one of the exemplary embodiments, the enable indicator further indicates that a second feedback signaling is to be transmitted in response to one of the plurality of triggering events. The UE would perform another evaluation to determine whether one of the plurality of triggering events has occurred. The wireless connection to the first wireless network being available again could be another one of the triggering events to trigger the second feedback signaling (e.g. S405) after the wireless connection to the first wireless network has previously been temporarily unavailable.”
Clearly, this is a second signaling carrying indication information indicating the user equipment to report the temporary capability of the user equipment when the user equipment is overheated.  Applicant’s attorney does not take the reference as a whole and all possible embodiments. 
All what is required that the reference sends an indication, there is no requirement that the UE actually do “report the temporary capability of the user equipment when the user equipment is overheated.”
See In re Young, 927 F.2d 588, 590, 18 USPQ2d 1089, 1091 (Fed. Cir. 1991).
		
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. In addition, the procedure for obtaining consideration under AFCP 2.0 has been revised. The revised procedure focuses the pilot on review of proposed claim amendments and allows the USPTO to better evaluate the pilot.  To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete 

If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request
If applicants request an interview after this final rejection, prior to the interview, the intended purpose and content of the interview should be presented briefly, in writing. Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search will be denied.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday, Wednesday, Friday, 12 noon-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D CUMMING/          Primary Examiner, Art Unit 2645